                                           Case 3:16-cv-06607-SI Document 150 Filed 01/27/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARIO TORRES,                                         Case No. 16-cv-06607-SI
                                   8                      Plaintiff,
                                                                                               ORDER RE: PLAINTIFF’S JANUARY
                                   9                v.                                         8, 2021 FILING
                                  10     MIKE HANSEN, et al.,                                  Re: Dkt. No. 149
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13             On January 8, 2021, the Court received a pro se filing from plaintiff. Due to a clerical error,

                                  14   that filing was not entered in the docket until January 26, 2021. Dkt. No. 149. Mr. Torres’ filing

                                  15   requests a continuance of the trial date and states that he has not received case information from his

                                  16   lawyer.

                                  17             On January 11, 2021, the Court continued the trial date to September 7, 2021. As such,

                                  18   plaintiff’s request for a continuance is now moot. The Court held a case management conference

                                  19   on January 15, 2021 with counsel for plaintiffs and defendants. The Court directs plaintiff’s counsel

                                  20   to provide an update to Mr. Torres regarding the case status and changes made at the January 15

                                  21   conference.

                                  22

                                  23             IT IS SO ORDERED.

                                  24

                                  25   Dated: January 27, 2021                         ______________________________________
                                                                                         SUSAN ILLSTON
                                  26                                                     United States District Judge
                                  27

                                  28
